Citation Nr: 1439847	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-41 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, that , in pertinent part, denied the above claim.

In December 2011, the Veteran testified at a Board video-conference hearing.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  These have been considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In July 2009, the Veteran filed his claim of entitlement to service connection for a psychiatric disorder, to include depression.  As noted, the claim was denied in January 2010, and the Veteran timely expressed disagreement and perfected an appeal.  In December 2011, he presented testimony regarding the issue on appeal.  

In May 2012, the RO denied claims of service connection for generalized anxiety disorder and hypertension, and a claim for a total disability due to individual unemployability (TDIU).  The Veteran timely expressed disagreement and perfected a substantive appeal.  In his July 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), he requested that he be scheduled for a Travel Board hearing.  During the course of these actions, the Veteran changed representatives to the attorney noted above for all VA matters.  Although, this appeal has been certified to the Board, it has not been "transferred" to the Board for appellate consideration.  

In any event, because the new appeal includes the issue of service connection for a psychiatric disability, namely generalized anxiety disorder, the current appeal is inextricably intertwined with the new appeal.  Thus, under these circumstances, this matter must be remanded so that the Veteran may be scheduled for the requested Travel Board hearing at the local RO on the new appeals.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the Veteran for a Board hearing before a Veterans Law Judge at the Regional Office on the new appeals filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



